JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed August 30, 2006 be affirmed. The district court properly dismissed appellant’s complaint for failure to state a claim upon which relief could be granted as it fails to allege a cognizable violation of federal or constitutional law. See Baker v. U.S. Parole Commission, 916 F.2d 725, 726 (D.C.CSr.1990) (dismissal for failure to state a claim is appropriate if it appears beyond a doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief). To the extent appellant seeks damages against any individual judge, the district court correctly held that judges are entitled to judicial immunity for damages based on acts committed within their judicial jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.